TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00478-CR


                                   Sisto Quiroz, III, Appellant

                                                v.

                                   The State of Texas, Appellee


            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 16-3069-K277, THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Sisto Quiroz, III, was charged with one count of aggravated robbery and one

count of burglary of a habitation. See Tex. Penal Code §§ 29.03, 30.02.1 The jury charge

contained lesser-included-offense instructions for aggravated assault for both counts. See id.

§ 22.02. The jury acquitted Quiroz of aggravated robbery and burglary but found him guilty of

the lesser-included offense of aggravated assault in both counts, and the jury sentenced him to

twelve years’ imprisonment in each count. See id. § 12.33. In fifteen issues on appeal, Quiroz

argues that the evidence supporting his convictions is legally insufficient, that the trial court

erred by entering a deadly weapon finding, and that the trial court erred in denying his request

for a lesser-included-offense instruction for theft for the first count. We will affirm the trial

court’s judgments of conviction.


       1
        The indictment also alleged one count of aggravated assault, but the State later
abandoned that count.
                                       BACKGROUND

               On the night in question, Gary Eddleman and Amy Rogers were in their

apartment along with their two roommates. When someone knocked on the door, Rogers went

downstairs to see who was there. As she opened the door, she saw three men and a woman. All

three men were holding guns. One man was wearing a bandana over part of his face, and another

man was wearing a ski mask. Both of the masked men were also wearing gloves, and one of the

masked men had shorts on and had tattoos on his legs. The unmasked man and the unmasked

woman were Jason Williams and Kami Hanlon, with whom Eddleman and Rogers were both

acquainted. Hanlon was also wearing gloves.

               After Rogers went to the door, Williams forced the door open, and the two other

men followed him up the stairs. Hanlon held a taser to Rogers, tased her multiple times, and

kicked her. While in the house, the three men demanded money and drugs. The men zip-tied the

hands and feet of Rogers, Eddleman, and the other two roommates, and one of the men covered

Rogers’s mouth with duct tape. Eddleman was able to break his zip ties, and one of the

offenders told him that they would kill him if he broke the ties again. Williams was holding

what Eddleman described at trial as an “SKS” rifle. Eddleman also testified that one of the

men was holding a revolver and that the other man was holding a shotgun. At trial, a photograph

of a shotgun seized by the police during their investigation was admitted into evidence, and

Eddleman testified that he recognized the shotgun as being one of the weapons used at the

apartment. During the incident, Williams pointed the “SKS” rifle at Eddleman’s head, and the

offenders eventually moved the four roommates to the bedroom of the apartment.

               While Rogers, Eddleman, and the other two roommates were in the bedroom, one

of the offenders pointed a gun with a laser sight at Rogers’s face, demanded the title to her car,

                                                2
and told her that if she did not give them the title by the following day, they would return to the

apartment and kill her. Following this exchange, the four offenders closed the bedroom door and

left the apartment. Eddleman was able to get out of his zip ties again, released the others from

their zip ties, and called the police. On a recording of the 911 call, Eddleman stated that the

offenders left approximately two minutes ago, that the offenders had guns, and that one of the

offenders was Hanlon. After the offenders left, Rogers and Eddleman realized that the offenders

had taken several items from the apartment, including a duffel bag, her purse, and her iPhone.

               The police arrived at the apartment a few minutes after Eddleman called 911 and

observed broken zip ties and duct tape in the apartment. Before the police arrived, Eddleman

remembered that he could use the Find My iPhone app to track the location of Rogers’s cell

phone and handed his phone to the police when they arrived so that they could track the location

of her phone. When the app would provide an update regarding the location of Rogers’s phone,

the officer would announce the location over the radio so that officers throughout the city

would be on the lookout. The app eventually indicated that Rogers’s phone had stopped moving

approximately thirty-five to forty minutes after the incident and was near a Super 8 Motel along

a highway.

               Within a few minutes of hearing the latest update on the iPhone’s location,

several groups of police officers responded to the motel. One of the responding officers saw four

individuals—three men and one woman—near a car in the motel parking lot, and he and his

partner waited for more police to arrive before approaching them. When more police arrived,

they broke into two groups so that they could approach the individuals from two directions. At

that time, the group of four was walking on the motel’s second-story walkway. After the officers

began approaching and told the group to place their hands in the air, two of the men and the

                                                3
woman, who were later identified as Williams, Hanlon, and Michael Gonzalez, complied with

the officers’ directives, but the final member of the group, who was later identified as Quiroz,

quickly walked away from the group while carrying a duffel bag. Quiroz later dropped the

duffel bag, placed his back against a concrete pillar, and began reaching in his waistband.

Quiroz did not respond to the officers’ commands for several minutes but ultimately complied.

An audio recording of the exchange between the officers and Quiroz was admitted as an exhibit.

In addition, photographs of Quiroz from shortly after he was arrested were admitted into

evidence and showed him wearing shorts and showed that he has tattoos on one of his legs.

               While the four individuals were being arrested, the police discovered that Quiroz

had a loaded Glock 23 handgun in his waistband, a “double edged dagger style blade” that was

attached to his shorts, a tire changing tool in his waistband, and bullets in his jacket pocket.

In addition, the duffel bag that Quiroz was seen carrying contained a loaded “Chinese SKS

semiautomatic rifle,” a large knife, ammunition, zip ties, a black ski mask, and his wallet and

identification card. In addition, the officers discovered that Williams was wearing a backpack,

and the backpack contained a loaded shotgun that had a laser pointer attached to it. The officers

did not find any weapons on Hanlon but did find two purses near her. The first purse had a taser

in it as well as Hanlon’s identification card. During her testimony, Rogers identified the other

purse as the one that was taken from the apartment, and photographs of the purse’s contents

showed that the purse contained several of Rogers’s identification cards.       The police also

discovered that one of the rooms at the motel had been rented under Quiroz’s name. When the

police officers looked inside the car in the parking lot, they saw black gloves, latex gloves, a

black ski mask, zip ties, a roll of duct tape, and ammunition for a shotgun.



                                                 4
                After Quiroz was arrested, he was charged with aggravated robbery and burglary

of a habitation. The alleged victim of the robbery was Rogers, and the alleged victim of the

burglary was Eddleman. At the conclusion of the guilt-innocence phase, the jury acquitted

Quiroz of the charged offenses but found him guilty of the lesser-included offense of aggravated

assault against both victims. The trial court included deadly weapon findings in both judgments

of conviction. Quiroz appeals his convictions.


                                            DISCUSSION

                In his first and second issues on appeal, Quiroz contends that the evidence was

legally insufficient to support his two convictions for aggravated assault. In his third through

fourteenth issues, Quiroz challenges the propriety of the deadly weapon findings in both

judgments of conviction. In his final issue, Quiroz asserts that the trial court erred by denying

his request for a lesser-included instruction for theft in the first count.


Sufficiency of the Evidence

                Under the Penal Code, an individual commits the offense of assault if he

“intentionally or knowingly threatens another with imminent bodily injury” and commits the

offense of aggravated assault if he “uses or exhibits a deadly weapon during the commission of

the assault.” Tex. Penal Code §§ 22.01(a), .02(a). Moreover, as specified in the jury charge in this

case, “[a] person is criminally responsible for an offense committed by the conduct of another if

. . . acting with intent to promote or assist the commission of the offense, he solicits, encourages,

directs, aids, or attempts to aid the other person to commit the offense.” Id. § 7.02(a)(2).

                “Evidence is sufficient to support a criminal conviction if a rational jury could

find each essential element of the offense beyond a reasonable doubt.” Stahmann v. State,

                                                   5
602 S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson v. Virginia, 443 U.S. 307, 319

(1979)). In making this determination, “[w]e view the evidence in the light most favorable to

the verdict and consider all of the admitted evidence, regardless of whether it was properly

admitted.” Id. “The jury is the sole judge of credibility and weight to be attached to the testimony

of the witnesses.” Id. “Juries can draw reasonable inferences from the evidence so long as each

inference is supported by the evidence produced at trial,” id., and are “free to apply common

sense, knowledge, and experience gained in the ordinary affairs of life in drawing reasonable

inferences from the evidence,” Eustis v. State, 191 S.W.3d 879, 884 (Tex. App.—Houston

[14th Dist.] 2006, pet. ref’d). “When the record supports conflicting inferences, we presume that

the jury resolved the conflicts in favor of the verdict and defer to that determination.” Merritt v.

State, 368 S.W.3d 516, 525-26 (Tex. Crim. App. 2012).

               Appellate courts must “determine whether the necessary inferences are reasonable

based upon the combined and cumulative force of all the evidence when viewed in the light

most favorable to the verdict.” Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007).

Appellate courts also must bear in mind that “direct and circumstantial evidence are treated

equally” and that “[c]ircumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor” and “can be sufficient” on its own “to establish guilt.” Kiffe v. State,

361 S.W.3d 104, 108 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d). Furthermore, reviewing

courts “measure the sufficiency of the evidence by the so-called hypothetically correct jury

charge, one which accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of

liability, and adequately describes the particular offense for which the defendant is tried.” See

DeLay v. State, 465 S.W.3d 232, 244 n.48 (Tex. Crim. App. 2014). The evidence is legally

                                                 6
insufficient if “the record contains no evidence, or merely a ‘modicum’ of evidence, probative of

an element of the offense” or if “the evidence conclusively establishes a reasonable doubt.”

Kiffe, 361 S.W.3d at 107 (quoting Jackson, 443 U.S. at 320).

               On appeal, Quiroz contends that the evidence is insufficient to establish his

identity as one of the offenders at the apartment. As support for this assertion, Quiroz highlights

that no witnesses testified that he was present at the apartment when the offenses occurred, that

no witness saw the car found at the motel at the apartment complex, and that the car at the motel

was never linked directly to him. Further, Quiroz contends that the description of the clothing

worn by one of the offenders that the State argued was him at trial did not match what he was

wearing when he was arrested. Although Quiroz admits that the evidence showed that he “was

associated with the unloading of a vehicle that contained stolen property and items used in the”

offenses and “was found with stolen property,” he urges that evidence establishing his proximity

to the stolen property was insufficient to establish his identity as one of the offenders. On the

contrary, Quiroz contends that the evidence showed that he was “possibly helping individuals

known and identified with the offense to possibly unload a vehicle which possibly contained

property stolen from the victims.”

               Similarly, although Quiroz acknowledges that the evidence established that he did

not cooperate with the police officers’ directives at the motel, he asserts that the evidence did not

establish that he was attempting to flee from the officers because he was arrested on the same

floor of the motel that the officers initially found him. Moreover, even though Quiroz concedes

that he was in the presence of individuals identified by witnesses as being involved in the

offenses when he was arrested, he contends that guilt by association is “contrary to our system of

justice” and should not be used to support his conviction and further argues that he was not seen

                                                 7
in the company of Hanlon and Williams until a significant period of time after the offenses

occurred. Relatedly, Quiroz highlights that the Find My iPhone app showed that the phone took

an indirect route to the motel, did not chronicle everywhere Rogers’s phone went nor provide

continuous updates, and therefore, could not have shown if the vehicle stopped to allow him to

get into the car after the incident at the apartment. Further, Quiroz asserts that the evidence

showed that, unlike the individuals identified as having been at the apartment, he had a reason to

be at the motel because he was a registered guest and was arrested near his room. Finally,

Quiroz urges that evidence indicating that he might have assisted a primary actor to escape or

that he may have helped unload the vehicle used by the offenders is insufficient to establish his

identity as a culpable actor under the law of parties.

               Viewing the evidence in the light most favorable to the verdicts and resolving any

conflicts in the evidence in favor of the convictions, the evidence presented at trial established

that Hanlon, Williamson, and two masked men went to Eddleman and Rogers’s apartment; that

the three men were carrying a handgun, an SKS rifle, and a shotgun; and that the four offenders

zip-tied Eddleman, Rogers, and their roommates before taking their property, including Rogers’s

iPhone and a duffel bag. The evidence also established that the police were able to track the

location of Rogers’s iPhone using an app, that the app showed that the cell phone was driven to a

Super 8 Motel, that several police officers arrived at the motel within approximately forty

minutes of the incident and within a few minutes of when the app indicated that the phone was

near the motel, and that the police observed a group walking from a car in the parking lot toward

a room on the second floor of the motel where the police engaged the individuals and identified

them, including Quiroz, Hanlon, and Williamson.



                                                  8
               Additionally, the evidence established that Quiroz unsuccessfully attempted to get

away from the police when they announced their presence before he positioned himself against a

wall, disregarded the police officers’ instructions for several minutes, and placed his hands in his

waistband where he had multiple weapons. Cf. Clay v. State, 240 S.W.3d 895, 905 n.11 (Tex.

Crim. App. 2007) (explaining that evidence of flight evinces consciousness of guilt); Palomo v.

State, 352 S.W.3d 87, 91 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d) (observing that

defendant’s decision to barricade himself during standoff with police was indicative of his guilt).

Further, the group of offenders was found in possession of items taken from the apartment,

weapons matching the description of weapons used at the apartment, items similar to those worn

by the offenders (e.g., ski masks and gloves), zip ties like those used to bind the arms and legs

of the victims, and duct tape like the tape placed over Rogers’s mouth. Cf. Holloway v. State,

No. 05-05-01117-CR, 2006 WL 1545379, at *2 (Tex. App.—Dallas June 7, 2006, pet. ref’d)

(op., not designated for publication) (noting that State can prove identity “through circumstantial

evidence such as . . . recent and unexplained possession of stolen property”). Regarding Quiroz,

he was seen carrying a duffel bag that contained his wallet and identification card as well as an

SKS rifle, a ski mask, and zip ties like those used during the incident. Moreover, Rogers and

Eddleman described one of the masked male offenders as wearing shorts and having tattoos on

his legs, and photos of Quiroz from the night of his arrest shortly after the incident showed him

wearing shorts and having tattoos on one of his legs.

               Based on this evidence and bearing in mind the reasonable inferences that the jury

could have made from that evidence, we conclude that the evidence is sufficient to establish

Quiroz’s identity as one of the offenders in the two aggravated-assault counts. See Jones v.

State, 458 S.W.3d 625, 630 (Tex. App.—Houston [1st Dist.] 2015, pet. ref’d) (stating that

                                                 9
identity of alleged perpetrator may be proven with circumstantial evidence); Roberson v. State,

16 S.W.3d 156, 167 (Tex. App.—Austin 2000, pet. ref’d) (observing that identity may be

established by inference).

               Accordingly, we overrule Quiroz’s first two issues on appeal.


Deadly Weapon Finding

               In his third through fourteenth issues on appeal, Quiroz challenges the propriety

of the deadly weapon findings made in both of the trial court’s judgments of conviction.

               The indictment in this case alleged in count one that Quiroz committed

aggravated robbery while using or exhibiting a deadly weapon and alleged in count two that he

committed burglary of a habitation while attempting to commit or committing aggravated assault

with a deadly weapon. The indictment also contained a deadly weapon allegation stating that

Quiroz used or exhibited a deadly weapon (a firearm) “during the commission of the charged

offense or during the immediate flight therefrom, or was a party to the charged offense and knew

that a deadly weapon would be used or exhibited.” The portion of the jury charge pertaining to

the aggravated-robbery count included lesser-included-offense instructions asking the jury to

consider whether Quiroz was guilty “of the lesser included offense of aggravated assault with a

deadly weapon” if it found him not guilty of aggravated robbery and directed the jury to consider

whether he, acting alone or as a party, intentionally or knowingly threatened or placed Rogers

in fear of imminent bodily injury or death while he was using or exhibiting “a deadly weapon,

namely: a firearm.” Similarly, the portion of the jury charge for the burglary count included

lesser-included-offense instructions directing the jury to consider whether Quiroz was guilty

of aggravated assault with a deadly weapon if it acquitted him of burglary and asked the jury


                                               10
to determine if he, acting alone or as a party, intentionally or knowingly threatened or placed

Eddleman in fear of bodily injury or death while he was using or exhibiting “a deadly weapon,

namely: a firearm.” The jury charge also included a special-issue instruction pertaining to the

burglary offense and directed the jury to determine whether Quiroz used or exhibited a

deadly weapon if it determined that he committed the offense of burglary. After acquitting

Quiroz of burglary but finding him guilty of the lesser offense of aggravated assault, the jury

answered “We do not” on the deadly weapon special issue relating to the burglary. At the end of

the guilt-innocence phase, the trial court read the jury’s two verdicts finding Quiroz guilty of

“aggravated assault with a deadly weapon.” Further, the trial court read the jury’s finding on the

special issue and explained that the jury entered its finding as directed because there was no

burglary conviction.

               On appeal, Quiroz contends that the inclusion of deadly weapon findings in

the two judgments of conviction was erroneous because there was no affirmative deadly

weapon finding by the jury. See Tex. Code Crim. Proc. art. 42A.054(b)-(d); Johnson v. State,

233 S.W.3d 420, 424 (Tex. App.—Fort Worth 2007, pet. ref’d). More specifically, Quiroz

contends that no special issue regarding the use of a deadly weapon accompanied the portions of

the jury charge setting out the lesser-included offenses of aggravated assault and that courts may

not look to the facts of a case in order to imply a deadly weapon finding. Moreover, Quiroz

argues that since the jury charge included instructions under the law of parties, there should have

been but was not a specific finding by the trier of fact that he personally used or exhibited a

deadly weapon before the deadly weapon findings could have permissibly been included in

the judgments of conviction. Next, Quiroz references the special-issue finding for the greater

offense of burglary, argues that the jury’s finding was an express determination that he did not

                                                11
use or exhibit a deadly weapon during any of the alleged offenses, contends that juries are

entitled to return a negative deadly weapon finding even when the use of a deadly weapon is a

necessary element of the offense for which the defendant was convicted, and urges that the jury’s

determination on a deadly weapon finding should not be disturbed even if it is inconsistent with

their guilty verdicts.

                Building on these arguments, Quiroz also contends that the deadly weapon

findings violated his right to have a jury decide every element of the offense and his right to have

the elements of his charges proven beyond a reasonable doubt. Similarly, Quiroz argues that the

deadly weapon findings were barred by double jeopardy and by collateral estoppel because the

jury had already answered the deadly weapon finding in his favor or, alternatively, did not make

an express deadly weapon finding. Finally, Quiroz urges that the deadly weapon findings were

improper because they were not orally pronounced when his sentence was imposed and,

accordingly, that the inclusion of the deadly weapon findings violated his due-process rights.

                As an initial matter, we note that a trial court must enter a deadly weapon finding

when a jury makes an affirmative finding that a deadly weapon “was used or exhibited during the

. . . commission of a felony offense; or . . . immediate flight from the commission of a felony

offense; and . . . the defendant . . . used or exhibited a deadly weapon; or . . . was a party to the

offense and knew that a deadly weapon would be used or exhibited.” Tex. Code Crim. Proc.

art. 42A.054(b)-(d). Although it is true that jury answered “We do not” on the special issue set

out in the charge, that deadly weapon special issue was limited to the burglary offense, asked the

jury to find whether it found beyond a reasonable doubt that Quiroz used or exhibited a deadly

weapon “during the commission of the offense of Burglary of a Habitation,” and provided the

jury with only two options for answering the special issue: writing “We do” or “We do not.”

                                                 12
Given the limited nature of the special issue and given that the jury acquitted Quiroz of the

offense to which the special issue applied, we cannot agree with Quiroz’s argument that by

answering “We do not” in the circumstances present here, the jury expressly determined that no

deadly weapon was used in the aggravated assaults. The finding was not a finding by the jury

that Quiroz did not use or exhibit a deadly weapon during any of the other charged or lesser

offenses and was instead a reflection that the jury acquitted him of the burglary offense.

               Similarly, we disagree with Quiroz’s suggestion that the jury made no express

deadly weapon finding for the two aggravated-assault convictions. See Guthrie-Nail v. State,

506 S.W.3d 1, 4 (Tex. Crim. App. 2015) (observing that “[a]n affirmative deadly-weapon

finding must be an ‘express’ determination in order to be effective”); see also Polk v. State,

693 S.W.2d 391, 393 (Tex. Crim. App. 1985) (explaining that “affirmative finding” means express

determination by jury that deadly weapon was exhibited or used). In determining whether an

express determination has been made, courts “look to the charging instrument, the jury charge,

and the jury verdict to evaluate the propriety of an entry of a deadly-weapon finding in the

judgment.” Duran v. State, 492 S.W.3d 741, 746 (Tex. Crim. App. 2016). Although an express

determination can be based on the language of the indictment or on a special issue regarding the

use of a deadly weapon, id., for cases in which a defendant is found guilty of a lesser-included

offense, a deadly weapon finding is authorized when a jury finds the defendant guilty of a lesser-

included offense based on the jury-charge application paragraph that “explicitly and expressly”

requires the jury to find that the defendant used a deadly weapon while committing the offense

because it is an element of the offense, see Lafleur v. State, 106 S.W.3d 91, 98 (Tex. Crim. App.

2003). In other words, for cases involving convictions for lesser-included offenses, a jury makes

an express finding that a deadly weapon was used or exhibited when the following occurs:

                                                13
       1) the indictment specifically alleges the use of “deadly weapon;”

       2) the jury charge’s application paragraph on a lesser-included offense requires a
       finding from the jury beyond a reasonable doubt that the defendant committed an
       offense using the alleged “deadly weapon;” and

       3) the jury finds the defendant guilty of that lesser-included offense.


Duran, 492 S.W.3d at 747.

              As set out above, the indictment in this case alleged that Quiroz committed the

offense of aggravated robbery while using or exhibiting “a deadly weapon, namely, a firearm”

and committed the offense of burglary while attempting to commit or committing the offense

of aggravated assault with a deadly weapon. The indictment also contained a deadly weapon

allegation. The application paragraphs for the two lesser-included offenses asked the jury to

consider whether Quiroz was guilty beyond a reasonable doubt of committing “the lesser

included offense of aggravated assault with a deadly weapon” and directed the jury to consider

whether he, “acting alone or as a party,” intentionally or knowingly threatened or placed Rogers

and Eddleman in fear of imminent bodily injury or death while he was using or exhibiting “a

deadly weapon, namely: a firearm.”

              The jury necessarily made express deadly weapon findings when it found him

guilty of the lesser offenses because “the jury could not have convicted” Quiroz of either

aggravated assault, “even as a party, unless it found his participation in the offense was

accompanied by the intent to promote or assist the commission of the offense[s].” McTier v.

State, No. 14-08-00476-CR, 2009 WL 1875684, at *2 (Tex. App.—Houston [14th Dist.]

June 30, 2009, pet. ref’d) (mem. op., not designated for publication); see Tex. Penal Code

§ 7.02(a)(2). “Because the use of a deadly weapon was an element of” those offenses, “before

the jury could have convicted” Quiroz, “it also must have believed beyond a reasonable doubt

                                                14
that he knew that a deadly weapon would be used in the commission of the offense[s].” McTier,

2009 WL 1875684, at *2; see also Johnson v. State, No. 01-06-00979-CR, 2007 WL 2874824,

at *3 (Tex. App.—Houston [1st Dist.] Oct. 4, 2007, pet. ref’d) (mem. op., not designated for

publication) (holding that there was no error in including deadly weapon finding even if

defendant was convicted as party to offense because by convicting defendant jury “necessarily

. . . found that” defendant “intended to promote or assist the other men in robbing the

complainant with a deadly weapon and that he knew a deadly weapon would be used in the

commission of the offense”); Sarmiento v. State, 93 S.W.3d 566, 570 (Tex. App.—Houston

[14th Dist.] 2002, pet. ref’d) (concluding that deadly weapon finding was proper and explaining

that “where the use of a deadly weapon is an element of the offense, the State automatically

carries the burden of proving the defendant knew a weapon would be used or exhibited in the

commission of the offense” and that “before jurors were authorized to find [defendant] guilty,

even as a party, they first had to believe beyond a reasonable doubt that [defendant] knew a

deadly weapon would be used in the commission of the offense”).

               For these reasons, the trial court’s inclusion of the deadly weapon findings in its

judgments of conviction was consistent with the jury’s deadly weapon determinations, was

consistent with the statutory provision setting out when a deadly weapon finding must be

included in a trial court’s judgment, and did not contravene any jury determination that no deadly

weapon was used during the offenses. See Tex. Code Crim. Proc. art. 42A.054(b)-(d); see also

Duran, 492 S.W.3d at 746 (explaining that affirmative finding under statute means “express

determination that a deadly weapon . . . was actually used or exhibited during the commission of

the offense”). In light of the preceding, we must also conclude that the deadly weapon findings

were not barred by double jeopardy or collateral estoppel and did not violate Quiroz’s right to

                                               15
have the jury decide the elements of the offenses or his right to have the elements of the offenses

proven beyond a reasonable doubt.

               Turning to Quiroz’s argument that the deadly weapon findings were improper

because they were not orally pronounced when his punishments were imposed, we recognize that

there is a statutory obligation that a defendant’s sentence be pronounced in his presence, see Tex.

Code Crim. Proc. art. 42.03, and that when there is a dispute between a written judgment of

conviction and the oral pronouncement, the trial court’s oral pronouncement controls, see Ette v.

State, 559 S.W.3d 511, 515 (Tex. Crim. App. 2018). However, “the expectation of having the

oral pronouncement match the written judgment applies only to sentencing issues, such as the

term of confinement assessed and whether multiple sentences will be served concurrently or

consecutively.” Ex parte Huskins, 176 S.W.3d 818, 820 (Tex. Crim. App. 2005). Although a

deadly weapon finding “may impact a sentence,” it is not part of “a ‘sentence’” as contemplated

by the legislature. State v. Ross, 953 S.W.2d 748, 751 (Tex. Crim. App. 1997); see Tex. Code

Crim. Proc. art. 42.02 (defining sentence as “that part of the judgment . . . that orders that

the punishment be carried into execution in the manner prescribed by law”). In other words,

although “a deadly-weapon finding does affect a defendant’s eligibility for probation and parole,

it does not alter the range of punishment to which the defendant is subject, or the number of

years assessed.” Ex parte Huskins, 176 S.W.3d at 821. For those reasons, “a trial court is not

required to orally announce a deadly-weapon finding at sentencing if the allegation of use of a

deadly weapon is clear from the face of the indictment.” Id.

               As mentioned above, the indictment in this case alleged that Quiroz used or

exhibited a deadly weapon during both charged offenses, and the application paragraphs in the

jury charge for the lesser-included offenses instructed the jury to find him guilty only if, among

                                                16
other things, it determined beyond a reasonable doubt that he, either personally or as a party,

used or exhibited a deadly weapon while committing the offenses. When the jury found Quiroz

guilty, it made affirmative deadly weapon findings, and “the district court was free to enter a

deadly-weapon finding even though it did not make an oral pronouncement regarding the finding

when it imposed its sentence.” See Diaz v. State, No. 03-15-00539-CR, 2016 WL 1084398,

at *5 (Tex. App.—Austin Mar. 17, 2016, no pet.) (mem. op., not designated for publication).

Accordingly, we conclude that the inclusion of the deadly weapon findings did not violate

Quiroz’s due-process rights and that the trial court did not err by including those findings in its

judgments of conviction without orally pronouncing them. See Ex parte Huskins, 176 S.W.3d

at 820-21 (overruling claim asserting that defendant’s due-process rights were violated when

deadly weapon finding was not orally pronounced before being included in written judgment).

               For all of these reasons, we overrule Quiroz’s third through fourteenth issues

on appeal.


Lesser-Included Offense

               In his fifteenth issue on appeal, Quiroz contends that the trial court erred by

denying his request for an instruction on the lesser-included offense of theft for the first count.

               Appellate courts “use a two-step analysis to determine if a defendant is entitled to

a lesser-offense instruction.” Ritcherson v. State, 568 S.W.3d 667, 670 (Tex. Crim. App. 2018).

“The first step is to determine whether the requested instruction pertains to an offense that is

a lesser-included offense of the charged offense, which is a matter of law.” Bullock v. State,

509 S.W.3d 921, 924 (Tex. Crim. App. 2016). “An offense is a lesser included offense if . . . it is

established by proof of the same or less than all the facts required to establish the commission of


                                                 17
the offense charged.” Tex. Code Crim. Proc. art. 37.09(a)(1). In analyzing whether a lesser-

included-offense instruction was warranted, reviewing courts “do not consider what the evidence

at trial may show but only what the State is required to prove to establish the charged offense.”

Cannon v. State, 401 S.W.3d 907, 910 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d).

Reviewing courts then “compare these elements to those of the potential lesser-included offense

. . . and decide whether the elements of the lesser offense are functionally the same or less than

those required to prove the charged offense.” Id.; see also Tex. Code Crim. Proc. art. 37.09

(defining lesser-included offenses). “An offense is a lesser-included offense of another offense

. . . if the indictment for the greater-inclusive offense either: 1) alleges all of the elements of

the lesser-included offense, or 2) alleges elements plus facts (including descriptive averments,

such as non-statutory manner and means, that are alleged for purposes of providing notice) from

which all of the elements of the lesser-included offense may be deduced.” Ex parte Watson,

306 S.W.3d 259, 273 (Tex. Crim. App. 2009) (op. on reh’g).

               Regarding the first step, consistent with the Penal Code, the indictment alleged

that Quiroz committed robbery by intentionally or knowingly threatening or placing Rogers in

fear of imminent bodily injury or death while he was “in the course of committing theft” and

while using or exhibiting a deadly weapon. See Tex. Penal Code §§ 29.02, .03. “‘In the course

of committing theft’ means conduct that occurs in an attempt to commit, during the commission,

or in immediate flight after the attempt or commission of theft.” Id. § 29.01(1). Further, a

person commits theft “if he unlawfully appropriates property with intent to deprive the owner

of property.” Id. § 31.03(a). Appropriation is unlawful if “it is without the owner’s effective

consent” or if “the property is stolen and the actor appropriates the property knowing it was

stolen by another.” Id. § 31.03(b). “It is well settled that when the indictment alleges that a

                                                18
defendant committed robbery by causing bodily injury or threatening to cause bodily injury

in the ‘course of committing theft,’ the offense of theft is necessarily a lesser-included offense

of the robbery.” Knott v. State, 513 S.W.3d 779, 795 (Tex. App.—El Paso 2017, pet. ref’d).

“It follows that theft is a lesser included offense of aggravated robbery” where the element

that elevates the case to aggravated status is the use of a deadly weapon. See Jones v. State,

280 S.W.3d 294, 297 (Tex. App.—Amarillo 2007, pet. ref’d). Accordingly, the first step is

satisfied in this case.

                To satisfy the second step, “there must be evidence from which a rational jury

could find the defendant guilty of only the lesser offense.” Ritcherson, 568 S.W.3d at 671.

“That requirement is met if there is (1) evidence that directly refutes or negates other evidence

establishing the greater offense and raises the lesser-included offense or (2) evidence that is

susceptible to different interpretations, one of which refutes or negates an element of the greater

offense and raises the lesser offense.” Id. Appellate courts “consider all the evidence admitted

at trial, not just the evidence presented by the defendant, and if there is more than a scintilla of

evidence raising the lesser offense and negating or rebutting an element of the greater offense,

the defendant is entitled to a lesser-charge instruction.” Id. “It does not matter whether the

evidence is controverted or even credible,” id., nor does it matter “whether that evidence is

weak or strong,” Granger v. State, 3 S.W.3d 36, 38 (Tex. Crim. App. 1999). “If the evidence

raises the issue, the trial court must include an instruction in the jury charge.” Ramirez v. State,

263 S.W.3d 40, 42 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d).

                As support for his assertion that a lesser-included-offense instruction should have

been given, Quiroz highlights that no witnesses identified him as one of the offenders from the

apartment. From the absence of identifying witness testimony, Quiroz postulates that the jury

                                                19
could have concluded that he was not guilty of robbery or aggravated assault but concluded that

he was guilty of the offense of theft based on the evidence establishing that he was found in

possession of recently stolen property and that the items taken from the apartment were

appropriated without the consent of the owners of the property. In other words, Quiroz argues

that the jury could have inferred from the evidence presented that he exercised control over the

stolen property after individuals other than himself stole the property from the apartment. Based

on the preceding, Quiroz contends that he was entitled to an instruction because the evidence

was susceptible to two interpretations: (1) he was guilty of the charged offense of aggravated

robbery, or (2) he was simply guilty of possessing stolen property.          Additionally, Quiroz

highlights that the jury rejected the first interpretation by acquitting him of the charged offense,

was improperly denied the option of considering the second option, and therefore, convicted him

of the only lesser offense included in the charge for the first count.

               However, “[i]t is not sufficient to raise the lesser offense if the jury may have

simply disbelieved crucial evidence pertaining to the greater offense,” and “[t]here must be some

evidence directly germane to the lesser-included offense to warrant such an instruction.” See

Carson v. State, 422 S.W.3d 733, 747 (Tex. App.—Texarkana 2013, pet. ref’d). Although the

officer who used the iPhone app to track Rogers’s stolen iPhone acknowledged that the app did

not provide continuous updates, that he did not start tracking the stolen phone immediately upon

his arrival, that there were delays in the updates that lasted several minutes, and that he did not

know if the car being tracked stopped anywhere before reaching the motel to let individuals in or

out of the car, no evidence was presented during the trial indicating that Quiroz was not one of

the four offenders at the apartment or that he acquired property stolen from the apartment after

the four offenders left the apartment. On the contrary, shortly after the offense, Quiroz was seen

                                                 20
in the company of the two suspects identified by eye witnesses, attempted to flee from the police

at the motel, and was carrying a duffel bag containing a weapon matching the description of one

of the weapons used in the offense, a black ski mask similar to the one worn by one of the

suspects, zip ties like those used during the offense that had been “pre-staged to form modified

hand restraints,” and his wallet. Moreover, Eddleman and Rogers both testified that one of the

suspects who covered his face was wearing shorts and had tattoos on his leg, and photographs

taken shortly after Quiroz’s arrest showed that he was wearing shorts and had tattoos on his leg.

               Accordingly, we conclude that no evidence was presented showing that if Quiroz

was guilty of an offense, he was guilty only of theft. Compare Sweed v. State, 351 S.W.3d 63,

69 (Tex. Crim. App. 2011) (noting that central question at trial was whether defendant “pulled

knife on [the victim] during or in immediate flight after the commission of the theft” and

concluding that more than scintilla of evidence was present to allow jury to conclude that

defendant was guilty of theft only and not aggravated robbery where evidence showed that

defendant fled with stolen item, stayed in his apartment for twenty minutes, and then left his

apartment to talk with other group of individuals for five to ten more minutes before seeing

victim and brandishing his weapon), with Knott, 513 S.W.3d at 796, 797 (determining that trial

court did not err by failing to provide lesser-included instruction for theft in robbery case where

defendant relied on single statement from victim that he did not initially realize that he had been

punched because that statement when read in context was “not affirmative evidence that no

assault took place during the course of the theft”).

               For these reasons, we overrule Quiroz’s last issue on appeal. Cf. Patterson v.

State, No. 09-12-00576-CR, 2014 WL 1778373, at *5 (Tex. App.—Beaumont Apr. 30, 2014,



                                                 21
pet. ref’d) (mem. op., not designated for publication) (overruling issue asserting that trial court

should have included lesser-included instruction).


                                        CONCLUSION

               Having overruled all of Quiroz’s issues on appeal, we affirm the trial court’s

judgments of conviction.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Baker, Triana, and Kelly

Affirmed

Filed: January 14, 2021

Do Not Publish




                                                22